Case 8:19-cv-00710-MSS-TGW Document 307 Filed 07/14/21 Page 1 of 4 PageID 9513




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION



  UMG RECORDINGS INC., et al.,

               Plaintiffs,

  v.                                             Case No. 8:19-cv-00710-MSS-TGW

  BRIGHT HOUSE NETWORKS, LLC

               Defendant.

 ________________________________________________________________________

                     JOINT MOTION FOR ENTRY OF
           SUPPLEMENTAL STIPULATED PROTECTIVE ORDER
            REGARDING REMOTE REVIEW OF SOURCE CODE
 ________________________________________________________________________

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiffs

 UMG Recordings, Inc., et al. (collectively, “Plaintiffs”) and Bright House Networks,

 LLC (“Defendant” or “Bright House”) hereby respectfully move for the entry of the

 Supplemental Stipulated Protective Order regarding remote review of source code

 (attached as Exhibit 1 hereto). In support of this Motion, the Parties state as follows:

       1.     This Court entered a Protective Order on September 5, 2019 (Dkt. 58)

 (“Protective Order”).

       2.     Due to the hardships imposed by the ongoing Covid-19 pandemic, the

 parties have agreed to a remote review of Bright House’s source code. Since the

 current Protective Order (Dkt. 58) is silent regarding remote source code review, the




                                             1
Case 8:19-cv-00710-MSS-TGW Document 307 Filed 07/14/21 Page 2 of 4 PageID 9514




 parties have stipulated to a Supplemental Protective Order (Ex. 1) whereby the

 confidentiality of Bright House’s source code would still be maintained.

        3.     Accordingly, the parties respectfully request that the Court enter the attached

 Supplemental Stipulated Protective Order.




  Dated: July 14, 2021                                   Respectfully submitted,

  /s/ Andrew H. Shapiro                                  /s/ Jeffrey M. Gould
  Andrew H. Schapiro (pro hac vice)                      Jeffrey M. Gould (pro hac vice)
  Allison Huebert (pro hac vice)                         Matthew J. Oppenheim (pro hac vice)
  QUINN EMANUEL URQUHART &                               Scott A. Zebrak (pro hac vice)
  SULLIVAN, LLP                                          OPPENHEIM + ZEBRAK, LLP
  191 N. Wacker Drive, Suite 2700                        4530 Wisconsin Ave. NW, 5th Fl.
  Chicago, IL 60606                                      Washington, DC 20016
  Tel: (312) 705-7400                                    Telephone: (202) 621-9027
  Email: andrewschapiro@quinnemanuel.com                 matt@oandzlaw.com
  Email: nathanhamstra@quinnemanuel.com                  scott@oandzlaw.com
  Email: allisonhuebert@quinnemanuel.com                 jeff@oandzlaw.com

  Todd A. Anten (pro hac vice)                           Jonathan M. Sperling (pro hac vice)
  Jessica Rose (pro hac vice)                            Joshua B. Picker (pro hac vice)
  Katy Akopjan (pro hac vice)                            Phil Hill (pro hac vice)
  QUINN EMANUEL URQUHART &                               COVINGTON & BURLING LLP
  SULLIVAN, LLP                                          The New York Times Building
  51 Madison Avenue, 22nd Floor                          620 Eighth Avenue
  New York, NY 10010                                     New York, NY 10018-1405
  Tel: (212) 849-7192                                    Telephone: (212) 841-1000
  Email: toddanten@quinnemanuel.com                      jsperling@cov.com
  Email: jessicarose@quinnemanuel.com                    jpicker@cov.com
  Email: katyakopjan@quinnemanuel.com                    pahill@cov.com

  Charles K. Verhoeven (pro hac vice)                    Stacey Grigsby (pro hac vice)
  David Eiseman (pro hac vice)                           COVINGTON & BURLING LLP
  Linda Brewer (pro hac vice)                            One CityCenter
  Michael F. Trombetta (pro hac vice)                    850 10th St. NW
  QUINN EMANUEL URQUHART &                               Washington, DC 20001
  SULLIVAN, LLP                                          Telephone: (202) 662-6000
  50 California Street, 22nd Floor                       sgrigsby@cov.com


                                                2
Case 8:19-cv-00710-MSS-TGW Document 307 Filed 07/14/21 Page 3 of 4 PageID 9515




  San Francisco, CA 94111
  Tel: (415) 875-6600                            Mitchell A. Kamin (pro hac vice)
  Email: charlesverhoeven@quinnemanuel.com       Neema T. Sahni (pro hac vice)
  Email: davideiseman@quinnemanuel.com           J. Hardy Ehlers (pro hac vice)
  Email: lindabrewer@quinnemanuel.com            COVINGTON & BURLING LLP
  Email: michelleclark@quinnemanuel.com          1999 Avenue of the Stars, Suite 3500
  Email: miketrombetta@quinnemanuel.com          Los Angeles, CA 90067-4643
                                                 Telephone: (424) 332-4800
                                                 mkamin@cov.com
  William J. Schifino, Jr.                       nsahni@cov.com
  Florida Bar No. 564338                         jehlers@cov.com
  GUNSTER, YOAKLEY & STEWART, P.A.
  401 E. Jackson Street, Suite 2500              David C. Banker
  Tampa, FL 33602                                Florida Bar No. 0352977
  Tel: (813) 228-9080                            BUSH ROSS, P.A.
  Email: bschifino@gunster.com                   1801 North Highland Avenue
                                                 P.O. Box 3913
  Attorneys for Bright House Networks, LLC       Tampa, FL 33601-3913
                                                 Telephone: (813) 224-9255
                                                 dbanker@bushross.com
                                                 bhull@bushross.com

                                                 Attorneys for Plaintiffs




                                             3
Case 8:19-cv-00710-MSS-TGW Document 307 Filed 07/14/21 Page 4 of 4 PageID 9516




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 14, 2021, I caused the foregoing document

 and all supporting materials thereto to be filed electronically with the Clerk of the

 Court using the CM/ECF system, which will send a notice of electronic filing to all

 counsel of record registered with CM/ECF.


                                                 /s/ Jeffrey M. Gould
                                                 Jeffrey M. Gould




                                             4
